Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s remarks filed 10/29/21 have been considered but the Office respectfully disagrees.
In particular, Applicant avers the cited art fails to teach signals received by remaining reference stations. However, the Office notes that applicant’s claims fail to define the remaining ones of the reference stations as a non-zero number. That is, the current claims are read upon by an example in which the remaining ones of the reference stations of the first group is zero. In this case, the correction value is zero, which also appears to be a feature that reads on the instant claim. This is reasonable because applicant also fails to define the correction value as non-zero. A zero correction value is still a correction value until correction value is defined otherwise. Likewise, a zero deviation is still a deviation until deviation is defined otherwise. Finally, a “first reference station” is not strictly defined in the current claims as consisting a single satellite. That is, the recited “first reference station” may comprise two satellites or more. Therefore, the Office maintains the current rejection and the current recited art. 
Applicant may amend around the cited rejection by clarifying the correction value and deviation are non-zero numbers. 


Claim Rejections - 35 USC § 102

Claims 16, 18, and 28-30 are rejected under 35 USC 102(a)(1) as being anticipated over Nozaki Yutaka US 2015/0362596. 
 
     As to claim 16, the cited reference teaches (esp. c.f. figs.1-5, [0040-0109]) a method for monitoring an integrity of reference stations (301 to 304), having known and fixed coordinates, of a correction service system 401 for a satellite-supported navigation system 201-205 in a coordinate system, the method comprising: a) operating at least one first group of the reference stations (A, B) to receive satellite signals of a plurality of satellites of the satellite-supported navigation system; b) selecting a first reference station from the first group ([0040-0109] teaches the selection mechanism); c) ascertaining at least one first correction value as a function of the satellite signals respectively received by remaining ones of the reference stations of the first group and the known coordinates of the respective remaining reference station of the first group (esp. c.f. [0052] teaches the correction mechanism); and d) monitoring the integrity by: determining first coordinates of the first reference station using the satellite signals received by the first reference station and the at least one first correction value, comparing the determined first coordinates with the known coordinates of the first reference station, and checking, based on the comparing, for at least one first deviation (esp. c.f. [0062-0064] teaches the deviation mechanism).

     As to claim 18, the cited prior art teaches the method as recited in claim 16, further comprising: operating a second group of reference stations (X, Y in addition to A, B), different 

     As to claim 28, the cited reference teaches (see figs.1-5) a method for operating a satellite-supported navigation system having a plurality of satellites 201-205, a plurality of user devices (see figures 1-5), and a correction service system 401, the correction service system having reference stations (X,Y) that have known and fixed coordinates in a coordinate system, and at least one first group of the reference stations being operated so as to receive satellite signals of the plurality of satellites of the satellite-supported navigation system 201-205, the method comprising: monitoring an integrity of the reference stations by: a) selecting a first reference station from the first group (see [0040-0109] teaches the selection mechanism); b) ascertaining at least one first correction value as a function of the satellite signals respectively received by the remaining reference stations of the first group and the known coordinates of the respective claim 29, the cited reference teaches (see figs.1-5) a correction service system 401 having reference stations (X,Y) that have known and fixed coordinates in a coordinate system, at least one first group of the reference stations being operated to receive satellite signals of a plurality of satellites of the satellite-supported navigation system 201-205, the correction service system 401 configured to monitor an integrity of the reference stations, and configured to: a) select a first reference station from the first group (0040-0109 teaches selection mechanism); b) ascertain at least one first correction value as a function of the satellite signals respectively received by the remaining reference stations of the first group and the known coordinates of the respective remaining reference station of the first group (0052, 0062-0064 teaches correction mechanism); and c) monitor the integrity by: determining first coordinates of the first reference station using the satellite signals received by the first reference station and the at least one first correction value, comparing the determined first coordinates with the known coordinates of the first reference station, and checking, based on the comparing, for at least one first deviation (0098-0103 teaches deviation mechanism and comparison mechanism).claim 30, the cited reference teaches a satellite-supported navigation system, comprising: a plurality of satellites 201-205; a plurality of user devices (see figs.1-5); and a correction service system 401 having reference stations (X,Y) that have known and fixed coordinates in a coordinate system, at least one first group of the reference stations (A,B, X,Y) being operated to receive satellite signals of the plurality of satellites of the satellite-supported navigation system 201-205, the correction service system 401 configured to monitor an integrity of the reference stations, and configured to: a) select a first reference station from the first group (0052, 0062-0064 teaches the selection mechanism); b) ascertain at least one first correction value as a function of the satellite signals respectively received by the remaining reference stations of the first group and the known coordinates of the respective remaining reference station of the first group (0052, 0062-0064 teaches the correction mechanism); and c) monitor the integrity by: determining first coordinates of the first reference station using the satellite signals received by the first reference station and the at least one first correction value, comparing the determined first coordinates with the known coordinates of the first reference station, and checking, based on the comparing, for at least one first deviation (0098, 0103 teaches the correction and deviation mechanism).

Claim Objections
Claims 17, 19-26 are objected to for depending upon a rejected base claim but would otherwise be allowable.  The cited prior art doesn’t consider two coordinates of first reference station being compared with known coordinates and checking second deviation.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646